Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed on 04/27/22 has been received and entered. Application No. 17/141,261 of which claims 2, 8, 12, 14, and 19 are canceled claims 21-24 are added. Claims 1, 3-7, 9-11, 13, 15-18, and 20-24 are pending in the application, all of which are ready for examination by the examiner.  

Response to Amendment
Applicant’s amendment necessitated new grounds of rejection.
Applicant’s response, filed on 04/27/22, with respect to double patenting rejections are withdrawn with respect to filing and approval of terminal disclaimer.
This action is made final in view of the new grounds of rejection.

Response to Arguments
Applicant’s arguments with respect to 35 USC § 103 rejections of claims 1, 3-7, 9-11, 13, 15-18, and 20-24 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3-7, 9-11, 13, 15-17, and 20-24 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Mann et al. (U.S. PGPub 2017/0083541; hereinafter “Mann”) in view of Faden (U.S. PGPub 2007/0198714) and further in view of Kellerman et al. (U.S. PGPub 2014/0115580; hereinafter “Kellerman”).

As per claims 1, 7 and 13, Mann discloses a non-transitory computer-readable medium, a system, and a computer-implemented method comprising program code that is executable by a processing device for causing the processing device to launch at least two containers a first container and a second container on a host by: (See para. 20, Fig. 1, wherein containers are disclosed, also See Fig. 2, paras. 30-31 and 38, wherein method of launching a container is disclosed, also See paras. 12, 34, wherein containers on the host are disclosed; as taught by Mann.)
creating an initialization directory on the host, wherein the initialization directory includes a shareable filesystem; (See Fig. 4, paras. 30 and 37, wherein creating a COW union filesystem on the target host between an original file-COW storage on the target host is disclosed; as taught by Mann.)
creating a first filesystem directory on the host. (See Fig. 5, para. 42, wherein creating a write-able directory on a local filesystem is disclosed; as taught by Mann.)
However, Mann fails to disclose the first filesystem directory corresponding to the first container and being separate from the initialization directory; creating a second filesystem directory on the host, the second filesystem directory corresponding to the second container and being separate from the initialization directory; mounting the initialization directory to the first filesystem directory and to the second filesystem directory to enable the first container and the second container to access the shareable filesystem, wherein the shareable filesystem is a root filesystem for the first container and the second container.
On the other hand, Faden teaches the first filesystem directory corresponding to the first container and being separate from the initialization directory; (See para. 12, wherein different host machines are disclosed; as taught by Faden.)
creating a second filesystem directory on the host, the second filesystem directory corresponding to the second container and being separate from the initialization directory; (See para. 12, wherein different host machines are disclosed, also See para. 14, wherein a second container is established is disclosed; as taught by Faden.)
mounting the initialization directory to the first filesystem directory and to the second filesystem directory to enable the first container and the second container to access the shareable filesystem, wherein the shareable filesystem is a root filesystem for the first container and the second container. (See Fig. 5, para. 43, wherein mounting the write-able directory is disclosed, also See paras. 12-14, wherein method of sharing containers is disclosed; as taught by Faden.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Faden teachings in the Mann system. Skilled artisan would have been motivated to incorporate a method for implementing file access control across a network using labeled containers taught by Faden in the Mann system for container storage migration.  In addition, both of the references (Mann and Faden) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, access to files.  This close relation between both of the references highly suggests an expectation of success.
However, the combination of Mann and Faden fails to disclose execute the first container simultaneously with the second container on the host, the first container and the second container being configured to use the root filesystem concurrently with one another.
On the other hand, Kellerman teaches execute the first container simultaneously with the second container on the host, (See paras. 32-33, wherein simultaneous operations and host root system are disclosed; as taught by Kellerman.)
the first container and the second container being configured to use the root filesystem concurrently with one another. (See Fig. 3, paras. 34, 41 and 62, wherein concurrent operation and host root system are disclosed; as taught by Kellerman.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Kellerman teachings in the combination of Mann and Faden system. Skilled artisan would have been motivated to incorporate a method for utilizing virtualization techniques to isolate secure device resources in a concurrent dual environment taught by Kellerman in the combination of Mann and Faden system for container storage migration.  In addition, both of the references (Mann, Faden, and Kellerman) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, access to files.  This close relation between both of the references highly suggests an expectation of success.

As per claims 3, 9 and 15, the combination of Mann, Faden, and Kellerman further discloses the first container and the second container are read-only containers; (See Fig. 5, para. 42, wherein mounting the network filesystem directory as read-only is disclosed; as taught by Mann.)
mounting the initialization directory to the first filesystem directory includes read-only bind mounting the initialization directory to the first filesystem directory; (See Fig. 5, para. 42, wherein mounting the network filesystem directory as read-only is disclosed; as taught by Mann.)
and mounting the initialization directory to the second filesystem directory includes read-only bind mounting the initialization directory to the second filesystem directory. (See Fig. 5, para. 42, wherein mounting the network filesystem directory as read-only is disclosed; as taught by Mann.)
As per claims 4, 10 and 16, the combination of Mann and Kellerman fails to disclose determine that the initialization directory exists on the host; and based on determining that the initialization directory exists on the host, launch the second container at least in part by mounting the initialization directory to the second filesystem directory.
On the other hand, Faden teaches determine that the initialization directory exists on the host; (See paras. 9 and 43, wherein root of a file system is disclosed; as taught by Faden.)
and based on determining that the initialization directory exists on the host, launch the second container at least in part by mounting the initialization directory to the second filesystem directory. (See para. 9, wherein mounting second file system onto the first file system is disclosed; as taught by Faden.)
See claims 1, 7, and 13 for motivation above.

As per claim 5, the rejection of claim 1 is hereby incorporated by reference, the combination of Mann, Faden, and Kellerman further discloses wherein the initialization directory comprises data other than the shareable filesystem for initializing the first container and the second container. (See Fig. 1, para. 20, wherein different types of data stores is disclosed, also See Fig. 4, paras. 30 and 37, wherein creating a COW union filesystem on the target host between an original file-COW storage on the target host is disclosed; as taught by Mann.)

As per claim 6, the rejection of claim 1 is hereby incorporated by reference, the combination of Mann, Faden, and Kellerman further discloses the processing device for causing the processing device to launch the first container and the second container image file. (See Fig. 3, paras. 20-21 and 34-35, wherein migrating a container and a copy of an image from which a container is created is disclosed, also See Fig. 2, para. 30, wherein launching a container is disclosed; as taught by Mann.)

As per claims 11 and 17, the combination of Mann, Faden, Kellerman further discloses based on launching the first container, update a record to reflect that the first container is using the initialization directory; (See paras. 26-27 and 29-31, wherein update operations are disclosed; as taught by Mann.)
and based on launching the second container, update the record to reflect that the second container is using the initialization directory. (See paras. 26-27 and 29-31, wherein update operations are disclosed; as taught by Mann.)

As per claim 20, the rejection of claim 13 is hereby incorporated by reference, the combination of Mann, Faden, and Kellerman further discloses wherein the initialization directory comprises data for initializing the first container. (See Fig. 2, paras. 30-31, wherein method of launching a container is disclosed, also See Fig. 4, paras. 30 and 37, wherein creating a COW union filesystem on the target host between an original file-COW storage on the target host is disclosed; as taught by Mann.)

As per claim 21, the rejection of claim 13 is hereby incorporated by reference, the combination of Mann, Faden, and Kellerman further discloses launching the at least two containers from a single image file located on the host. (See para. 20, Fig. 1, wherein containers are disclosed, also See Fig. 2, paras. 30-31 and 38, wherein method of launching a container is disclosed, also See paras. 12, 34, wherein containers on the host are disclosed; as taught by Mann.)

As per claims 22, 23, and 24, the combination of Mann, Faden, and Kellerman further discloses prior to launching the second container: determining that the second container is to be launched from an image file; (See Fig. 3, paras. 20-21 and 35, wherein migrating a container and a copy of an image from which a container is created is disclosed; as taught by Mann.)
and determining that the second container is to be read-only; (See Fig. 3, paras. 20- 21 and 35, wherein migrating a container, read-only and a copy of an image from which a container is created is disclosed; as taught by Mann.)
and in response to determining that the second container is to be launched from the image file and that the second container is to be read-only, launching the second container. (See Fig. 2, para. 30, wherein launching a container is disclosed; as taught by Mann.)

Claim 18 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Mann et al. (U.S. PGPub 2017/0083541; hereinafter “Mann”) in view of Faden (U.S. PGPub 2007/0198714) and further in view of Kellerman et al. (U.S. PGPub 2014/0115580; hereinafter “Kellerman”) and further in view Scheifler et al. (U.S. PGPub 2009/0271472; hereinafter “Scheifler”).

As per claim 18, the rejection of claim 13 is hereby incorporated by reference, the combination of Mann, Faden, and Kellerman fails to disclose based on shutting down the first container, updating a record to reflect that the first container is not using the initialization directory; and based on shutting down the second container, updating the record to reflect that the second container is not using the initialization directory.
On the other hand, Scheifler teaches based on shutting down the first container, updating a record to reflect that the first container is not using the initialization directory; (See para. 135, wherein shutting down container is disclosed, also See para. 174, wherein update operations to update a resource’s configuration are disclosed; as taught by Scheifler.)
and based on shutting down the second container, updating the record to reflect that the second container is not using the initialization directory. (See para. 135, wherein shutting down container is disclosed, also See para. 174, wherein update operations to update a resource’s configuration are disclosed; as taught by Scheifler.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Scheifler teachings in the combination Mann, Faden, and Kellerman system. Skilled artisan would have been motivated to incorporate a method for managing distributed computing resources taught by Scheifler in the combination of Mann, Faden, and Kellerman system for container storage migration.  In addition, both of the references (Mann, Faden, Kellerman and Scheifler) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, access to files.  This close relation between both of the references highly suggests an expectation of success.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LIN M HTAY whose telephone number is (571)272-7293.  The examiner can normally be reached on M-F, 7am-3pm, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L. L. H./
Examiner, Art Unit 2153
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                                        ..